Citation Nr: 0332306	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-23918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anemia from 
internal bleeding, secondary to service-connected lumbosacral 
strain.

2.  Entitlement to an increase in a 20 percent rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



REMAND

The veteran had active service from March 1946 to August 1947 
and from August 1953 to August 1956.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1998 RO decision which denied service connection for 
anemia from internal bleeding, secondary to service-connected 
lumbosacral strain, and from a January 2001 RO decision which 
denied an increase in a 20 percent rating for lumbosacral 
strain.  In a September 2002 decision, the Board denied these 
claims.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  By a May 2003 order, 
the Court granted a March 2003 motion by the VA Secretary to 
vacate the Board decision and remand the case for further 
action.  

According to the VA Secretary's motion and Court order, the 
Board must further address compliance with legal provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

As to the low back, service connection is in effect for 
lumbosacral strain, and a previous Board decision denied 
service connection for degenerative disc disease of the 
lumbosacral spine.  With respect to the issue of an increase 
in the 20 percent rating for lumbosacral strain, the Board 
notes that the rating criteria for disorders of the spine 
were recently revised in September 2003.  See 68 Fed.Reg. 
51454-51457 (2003).  In view of this, and given that it has 
been a few years since the last VA examination of lumbosacral 
strain, a current examination is warranted as part of the 
duty to assist.  Any updated medical records should also be 
obtained.

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed.Cir. Sept. 22, 2003).

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him since 2000 
for low back problems.  After obtaining 
any necessary release forms, the RO should 
obtain copies of the related medical 
records.

3.  The RO should then have the veteran 
undergo a VA examination to determine the 
current severity of service-connected 
lumbosacral strain.  The claims folder 
should be provided to and reviewed by the 
examiner.  The examiner should note that 
service-connection is in effect for 
lumbosacral strain, but that degenerative 
disc disease of the lumbosacral spine is 
non-service-connected.  All findings 
necessary for rating lumbosacral strain 
under old and new rating criteria should 
be provided.

4.  As to the issue of service connection 
for anemia from internal bleeding, claimed 
as secondary to service-connected 
lumbosacral strain, the RO should review 
the record to determine if a VA 
examination is warranted under the 
standards of 38 C.F.R. § 3.159(c)(4); an 
examination should be provided if so 
warranted.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for anemia from 
internal bleeding, claimed as secondary to 
service-connected lumbosacral strain, and 
for an increased rating for lumbosacral 
strain.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


